Name: Commission Regulation (EEC) No 695/85 of 15 March 1985 re-establishing the levying of customs duties on certain yarn of synthetic textile fibres (continuous), products of category 41 (code 40.0410), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 16. 3 . 85 Official Journal of the European Communities No L 75/35 COMMISSION REGULATION (EEC) No 695/85 of 15 March 1985 re-establishing the levying of customs duties on certain yarn of synthetic textile fibres (continuous), products of category 41 (code 40.0410), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, whereas, in respect of certain yarn of synthetic textile fibres (continuous), products of category 41 (code 40.0410), the relevant ceiling amounts to 9 tonnes ; Whereas on 13 March 1985 imports of the products in question into the Community originating in Brazil , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Article 1 As from 19 March 1985 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3563/84, shall be re-established in respect of the follo ­ wing products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code (1985) Description ( 1 ) (2) (3) (4) 40.0410 41 ex 51.01 A Yarn of man-made fibres (continuous), not put up for retail sale : I II A. Yarn of synthetic textile fibres : I 51.01-01,02, 03, 04, 08,09, 10, 12, 20, 22, 24,27, 29, 30, 41 , 42, 43,44, 46, 48 Yarn of synthetic textile fibres (continuous), not putup for retail sale , other than non-textured singleyarn untwisted or with a twist of not more than 50turns per metre Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 338 , 27. 12 . 1984, p. 98 . No L 75/36 Official Journal of the European Communities 16 . 3 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1985 . For the Commission COCKFIELD Vice-President